DETAILED ACTION
This Office Action is in response to the preliminary amendment filed on 12/09/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1- 20 are allowed.
Claims 21-30 are cancelled.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Jung (US Publication 2015/0185758 A1) is the closest prior art to the subject matter being claimed in claim 1. Jung discloses a receiver circuit includes a deserialization unit, a sampling clock control unit and a sampling clock generation unit. The deserialization unit is configured to receive sampling clock signals, sample a plurality of input data signals, and generate a plurality of internal data signals. The sampling clock control unit is configured to generate a delay control signal and a synchronization completion signal in response to the plurality of internal data signals and a first group of clock signals. The sampling clock generation unit delays the first group of clock signals and provides the delayed first group of clock signals as the sampling clock signals in response to the delay control signal, and provides a second group of clock signals having a phase leading by a predetermined amount with respect to the 

    PNG
    media_image1.png
    614
    820
    media_image1.png
    Greyscale


However, Jung fails to particularly teach or fairly suggest "a gate signal generator to receive a first clock signal and to generate a first gate signal and a second gate signal based on the first clock signal; a gating clock signal generator to receive a second clock signal and to generate a first gating clock signal, a second gating clock signal and a third gating clock signal based on the first and second gate signals from the gate signal generator and the second clock signal; a data sampler to receive a third clock signal from the gating clock signal generator and to sample an input serial data signal based on the third clock signal; and a deserializer to generate a parallel data signal by deserializing the input serial data signal based on at least one of the first, second, and third gating clock signals from the gating clock signal generator.”
Jeong (US Publication 2016/0116936 A1) is the closest prior art to the subject matter being claimed in claim 1. With similar concept, Jeong discloses the first sampler 221 may receive a first incoming data from the first input driver 211. The first sampler 221 may sample the first incoming data based on the sampling clock provided by the clock generator 280 and output a first sampled data.  The second sampler 223 may receive a second incoming data from the second input driver 213. The second sampler 223 may sample the second incoming data based on the sampling clock provided by the clock generator 280 and output a second sampled data. The deserializers 231 and 233 may include a first deserializer 231 and a second deserializer 233. The first deserializer 231 may convert the first sampled data generated by the first sampler 221 into a first deserialized data such that a ratio of the first sampled data to the first deserialized data is 1:n. An output terminal of the first sampler 221 may be connected to the first deserializer 231. An output signal of the first deserializer 231 may be transmitted to the CDR circuit 240[0070-0072]. However, Jeong fails to particularly teach " a gate signal generator to receive a first clock signal and to generate a first gate signal and a second gate signal based on the first clock signal; a gating clock signal generator to receive a second clock signal and to generate a first gating clock signal, a second gating clock signal and a third gating clock signal based on the first and second gate signals from the gate signal generator and the second clock signal; a data sampler to receive a third clock signal from the gating clock signal generator and to sample an input serial data signal based on the third clock signal; and a deserializer to generate a parallel data signal by deserializing the input serial data signal based on at least one of the first, second, and third gating clock signals from the gating clock signal generator.”
Thus, the prior art of record do not teach or suggest individually or in combination “a gate signal generator to receive a first clock signal and to generate a first gate signal and a second gate signal based on the first clock signal; a gating clock signal generator to receive a second clock signal and to generate a first gating clock signal, a second gating clock signal and a third gating clock signal based on the first and second gate signals from the gate signal generator and the second clock signal; a data sampler to receive a third clock signal from the gating clock signal generator and to sample an input serial data signal based on the third clock signal; and a deserializer to generate a parallel data signal by deserializing the input serial data signal based on at least one of the first, second, and third gating clock signals from the gating clock signal generator.” as disclosed in claim 1. 
	Claim 11 is allowed for the same reasons as set forth in claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHIL K NGUYEN/Primary Examiner, Art Unit 2187